Citation Nr: 0514406	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
heart disease, status post coronary artery bypass grafting, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 20 percent disabling.

3.  What evaluation is warranted for peripheral neuropathy of 
the right lower extremity from May 8, 2001?

4.  What evaluation is warranted for peripheral neuropathy of 
the left lower extremity from May 8, 2001?

5.  What evaluation is warranted for erectile dysfunction 
from May 8, 2001?




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for atherosclerotic disease secondary to 
diabetes mellitus, and denied entitlement to an increased 
rating for diabetes mellitus.  The RO granted service 
connection and assigned initial disability ratings for 
peripheral neuropathy of the right and left lower 
extremities, rated as 10 percent for each extremity, and for 
erectile dysfunction, rated as noncompensable.  The veteran 
appealed the initial ratings assigned in the October 2002 
rating decision.

The veteran had a hearing at the RO in March 2005 before the 
undersigned Veterans Law Judge.  In that hearing, the veteran 
related having problems with his eyes as a result of his 
diabetes.  His statements raise a claim for service 
connection for bilateral eye disorders secondary to diabetes.  
That claim is referred to the RO for appropriate action.

The issues of entitlement to an increased evaluation for 
diabetes, and higher initial ratings for peripheral 
neuropathy in the lower extremities and erectile dysfunction, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for atherosclerotic heart disease.

2.  Diabetes mellitus contributed to the development of the 
veteran's atherosclerotic heart disease, and diabetes 
mellitus aggravates atherosclerotic heart disease.


CONCLUSION OF LAW

The veteran's atherosclerotic heart disease is proximately 
due to or the result of his service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  

Given the finding below granting service connection for 
atherosclerotic heart disease the Board finds that a detailed 
discussion of VA's compliance with the VCAA is obviated.

Atherosclerotic Disease

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran contends that his atherosclerotic disease 
developed mainly or largely as a result of his service-
connected diabetes mellitus.  He was diagnosed with diabetes 
mellitus in 1982.  He has been diagnosed with atherosclerotic 
disease, and he underwent coronary artery bypass grafting in 
April 2002.  

At a July 2002 VA medical examination the veteran reported a 
history of smoking, and clinical records in the claims file 
show that he was on medication for hypertension.  The 
examiner noted the veteran's history of smoking, 
hypertension, and diabetes.  After examining the file and the 
veteran the examiner wrote:

All these three conditions are well-
recognized predisposing factors to 
myocardial infarction.  Thus, it could 
not be stated that his coronary artery 
disease was due to diabetes alone.

In his March 2005 hearing, the veteran said that his treating 
private physicians had told him that his diabetes was the 
major cause of his atherosclerotic disease.

In April 2005, the veteran submitted to the Board opinions 
from three physicians who treat him.  The veteran waived in 
writing consideration of that evidence by the RO.  See 
38 C.F.R. § 20.1304(c) (2005).  Cardiothoracic surgeon John 
Parker Gott, M.D., wrote that the veteran's diabetes mellitus 
could contribute to the development and progression of his 
coronary disease.  Board certified cardiologist William L. 
Ballard, M.D., wrote that diabetes was one of the strongest 
risk factors for coronary disease, and that the veteran's 
coronary disease was worsened by his diabetes mellitus.  
Finally, family physician David E. Field, M.D., wrote that 
there was "at least a 50/50 chance that the [veteran's] 
coronary disease [was] greatly due to his diabetes[.]"

The assembled medical opinions indicate that the veteran's 
diabetes contributed to the development of atherosclerotic 
heart disease, and that diabetes increased the severity of 
the disorder.  As such, the Board finds that the evidence is 
in equipoise.  Hence, service connection on a secondary basis 
is granted.


ORDER

Entitlement to service connection for atherosclerotic heart 
disease, secondary to diabetes mellitus, is granted.


REMAND

The development of additional evidence relevant to the 
veteran's rating appeals is warranted.  At his March 2005 
hearing, the veteran reported that the manifestations of his 
diabetes mellitus, peripheral neuropathy, and erectile 
dysfunction had worsened since the last VA medical 
examination in July 2002.  He should have a new examination 
to determine the current manifestations of those disorders.  
The veteran has also identified some medical treatment for 
which records are not associated with the claims file.  
Specifically, he reports having received treatment from a VA 
outpatient clinic in Lawrenceville, Georgia, and the VA 
Medical Center (VAMC) in Decatur, Georgia.  Records of that 
treatment should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain records of 
treatment of the veteran at the VA 
outpatient clinic in Lawrenceville, 
Georgia, and the VAMC in Decatur, 
Georgia, from 2001 through the present.

2.  Thereafter, the RO should schedule 
the veteran for a VA medical examination 
to determine the current manifestations 
of his diabetes mellitus, bilateral lower 
extremity peripheral neuropathy, and 
erectile dysfunction.  The veteran's 
claims file must be provided to the 
examining physician for review.  In 
accordance with the latest AMIE 
worksheets for diabetes mellitus, 
peripheral neuropathy and erectile 
dysfunction the physician is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of each of these disorders.  A 
complete rationale must be provided for 
any opinion offered.

3.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on each claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the 


right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


